Citation Nr: 0818857	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  00-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a stab wound of the neck, currently evaluated as 
30 percent disabling for limitation of cervical motion.

2.  Entitlement to a separate compensable rating for 
disability resulting from muscle injury sustained in a stab 
wound of the neck or from surgical treatment of the wound.

3.  Entitlement to a separate compensable rating for 
disability of the left upper extremity resulting from 
neurological residuals of a stab wound of the neck or from 
surgical treatment of the wound.

4.  Entitlement to an increased rating for fasciitis of the 
lumbosacral paravertebral muscles as a result of repeated 
lumbar spinal taps, currently rated as 10 percent disabling 
for limitation of lumbar motion.

5.  Entitlement to a separate compensable rating for distinct 
disability resulting from injury of a muscle group by 
repeated spinal taps of the lumbar spine.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1974 to May 1977.

This appeal is from an April 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which confirmed and continued a 10 percent rating 
for the service-connected lumbosacral disorder and increased 
a 10 percent rating for the service-connected neck disorder 
to 30 percent.

In April 2001, the Board of Veterans' Appeals denied the 
appeal, which was then listed as two issues, specifically 
claims for increased ratings for two disabilities.  The 
veteran appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  In July 2002, the Court vacated 
the Board's decision, granting a Joint Motion of the parties 
to remand the Board's decision and stay further proceedings.  
The order of the Court incorporates the relief sought in the 
Joint Motion.

The Joint Motion instructed that the Board should provide a 
better explanation of its reasons for affirming the 
disability evaluations affirmed in its April 2001 decision.  
The Joint Motion also identified specific questions to 
resolve bearing on the general question of whether the 
veteran's stab wound of the neck and lumbar spinal taps 
resulted in disabilities other than those for which VA 
compensated the veteran.  The Joint Motion also tasked the 
Board to determine the evaluation of any conditions 
determined to result from the stab wound of the neck and the 
lumbar spinal taps.  Finally, the Joint Motion specified that 
the veteran should be afforded another VA examination.  

The Board remanded the case in November 2003 for additional 
development.  In February 2006, the Board remanded the issues 
listed on the face page of this document, and granted claims 
for compensable ratings for a scar from a stab wound of the 
neck, and a scar from surgical treatment of a stab wound of 
the neck.

The Board remanded the case for additional development in 
November 2007.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that further notification is required 
pursuant to the VCAA with respect to the veteran's claims for 
increased ratings.  In May 2005, the veteran received notice 
that he should show that his disabilities had worsened.  
Significantly, however, in Vazquez-Flores v. Peake, 22 Vet 
App 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.
        
In the Vazquez-Flores case, the Court found that the VCAA 
notice that was provided to the veteran was inadequate.  VA 
only advised the veteran to submit evidence that shows that 
his disability had "gotten worse."  The Court in that case 
found that the notice provided was inadequate due to the 
confusing nature of the two notices, and the failure to 
explain that evidence is required to demonstrate the 
worsening of the service-connected condition and the effect 
of that worsening on the veteran's occupational and daily 
life, or to provide, at least in general terms, the criteria 
beyond the effect of the worsening of the disability upon the 
occupational and daily life that is necessary to be awarded 
the higher disability rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  In fact, the letter in 
the present case contained virtually the same information 
which was found inadequate in Vazquez-Flores v. Peake.  A 
remand is required to correct this deficiency.

The Board also finds that additional development of evidence 
is required.  In the previous remand instruction, the Board 
specifically requested that the VA examiner identify the 
muscle group which the stab wound to the neck in service had 
lacerated as well as the muscle group penetrated by lumbar 
spinal taps in service.  The VA examination report dated in 
March 2007, however, does not specifically address these 
questions.  The Board has noted that in the report the VA 
examiner stated that there were no obvious or visible 
injuries to the veteran's muscle groups, but further stated 
that this did not mean that the veteran did not have an 
underlying muscle injury.  The Board concludes that the 
examiner should offer an opinion regarding which muscle 
groups would most likely have been affected by the original 
stab wound and lumbar punctures in service based on review of 
relevant history and the locations of the surface scarring.  

Accordingly, the case is REMANDED for the following action:

1. Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).  See VBA Fast 
Letter 08-16.  

The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the veteran's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  In particular, the letter 
should include the rating criteria from 
the relevant diagnostic codes.  The 
veteran should then be afforded an 
appropriate period of time to respond.  
VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  The VA examiner who conducted the 
spine examination in March 2007 should be 
requested to provide an addendum which 
identifies the muscle group(s) which the 
stab wound to the neck in service had 
lacerated as well as the muscle group(s) 
penetrated by lumbar spinal taps in 
service.  For example, the examiner 
should indicate whether the injury to the 
neck would have affected Muscle Group 
XXIII (muscles of the side and back of 
the neck), and whether the lumbar spinal 
taps would have affected Muscle Group XX 
(spinal muscles).  The claims file should 
be made available for review.  The Board 
concludes that the examiner should offer 
an opinion regard which muscle groups 
would most likely have been affected by 
the original stab wound and lumbar 
punctures in service based on the 
locations of the surface scarring as 
noted on the previous examination report 
and shown on photographs in the claims 
file.  Another physical examination of 
the veteran should not be scheduled 
unless deemed necessary by the VA 
examiner.  

3.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



